DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21-23, 25, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinkerton (2608409).

 	Regarding claim 21, Pinkerton (Figures 1-7) teaches a skating balancing aid comprising a circular disk (Col. 2, Lines 10-30) having (i) a circular bottom side (15) with a substantially planar continuous bottom surface, (ii) a top side (14), (iii) an annular vertical side (13) spanning between the top and bottom sides, and (iv) a slot (17) extending into an interior of the disk with the slot2Appl. No. 16/895,512Response to Office Action of July 2, 2021 being located at least partially on the annular vertical side (13) (Col. 2, Lines 10-30) and being configured to receive a blade of a hockey stick therethrough into the interior (Col. 3, Lines 31-36) wherein the blade is substantially enclosed in the interior.  
 	It is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.” The prior art of Pinkerton discloses a circular bottom side with a substantially planar continuous bottom surface. 
 	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “a skating balancing aid,” “configured to receive a blade of a hockey stick therethrough into the interior,” and “wherein the blade is substantially enclosed in the interior” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 22, Pinkerton (Figures 1-7) teaches the slot (17) extends across an intersection between the annular vertical side (13) and the top side (14) and is located at least partially on the top side (See Fig. 3) (Col. 2, Lines 10-30).  


	Regarding claim 23, Pinkerton (Figures 1-7) teaches the top side (14) has a substantially continuous planar top surface (See Fig. 3) (Col. 2, Lines 10-30).  
	It is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.” The prior art of Pinkerton discloses a substantially continuous planar top surface.





	Regarding claim 27, Pinkerton (Figures 1-7) teaches the blade is received and substantially enclosed in the interior through the slot (17).  
	It is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.” 
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “the blade is received and substantially enclosed in the interior through the slot” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 28, Pinkerton (Figures 1-7) teaches the hockey stick, wherein the blade is received and substantially enclosed in the interior through the slot (17). 
	It is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.” 
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “the blade is received and substantially enclosed in the interior through the slot” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).

Claims 21, 23, 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillard (20140144562).

 	Regarding claim 21, Hillard (Figures 1-6) teaches a skating balancing aid comprising a circular disk having (i) a circular bottom side (See Fig. 4) with a substantially planar continuous bottom surface (Para. 0018, 0031), (ii) a top side, (iii) an annular vertical side spanning between the top and bottom sides (See Fig. 4), and (iv) a slot (Fig. 4, Part No. 16) (Para. 0027) extending into an interior of the disk with the slot being located at least partially on the annular vertical side and being configured to receive a blade of a hockey stick therethrough into the interior wherein the blade is substantially enclosed in the interior (Para. 0026).  
	It is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.”
 	It is noted that the claim recitation of “a slot… being configured to receive a blade of a hockey stick therethrough into the interior wherein the blade is substantially enclosed in the interior” is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus form the prior art of Hillard. It is noted the prior art of Hillard (Para. 0026) discloses: “in another embodiment, the pouch 14 may be just a cavity that is cut out of the body 12. The size of the pouch 14 may depend on the size of the body 12. The pouch 14 may be made of the same material or different material as the body 12.” It is noted that the prior art of Hillard discloses the size of the slot and interior varies depending on the size of the apparatus.

 
	Regarding claim 23, Hillard (Figures 1-6) teaches the top side has a substantially continuous planar top surface (See Fig. 4) (Para. 0031).  


	Regarding claim 25, Hillard (Figures 1-6) teaches the skating balancing aid is comprised substantially of an elastomeric material (Para. 0024).  


	Regarding claim 26, Hillard (Figures 1-6) teaches the elastomeric material has a Shore A hardness of about 80 (Para. 0027).  
 	It is noted that applicant’s specification discloses: “the term "about," as used in this specification and appended claims, refers to plus or minus 20% of the value given.”
	It is noted that the prior art of Hillard discloses an elastomeric material that is rubber (Hillard: Para. 0024). The shore A scale ranges from 0A to 100A where a rubber ranges from 60A-100A (https://www.smooth-on.com/page/durometer-shore-hardness-scale/) (https://www.j-flex.com/how-is-rubber-hardness-measured-what-does-shore-hardness-mean/).


	Regarding claim 27, Hillard (Figures 1-6) teaches the blade is received and substantially enclosed in the interior through the slot (See fig. 4).  
	It is noted that the prior art of Hillard is fully capable of performing the claim recitations of “the blade is received and substantially enclosed in the interior through the slot” depending on the size of the blade and the size of circular disk of Hillard. Hillard (Para. 0026) discloses: “in another embodiment, the pouch 14 may be just a cavity that is cut out of the body 12. The size of the pouch 14 may depend on the size of the body 12. The pouch 14 may be made of the same material or different material as the body 12.” It is noted that the prior art of Hillard discloses the size of the slot and interior varies depending on the size of the apparatus. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 28, Hillard (Figures 1-6) teaches the blade is received and substantially enclosed in the interior through the slot (See Fig. 4).  
	It is noted that the prior art of Hillard is fully capable of performing the claim recitations of “the blade is received and substantially enclosed in the interior through the slot” depending on the size of the blade and the size of circular disk of Hillard. Hillard (Para. 0026) discloses: “in another embodiment, the pouch 14 may be just a cavity that is cut out of the body 12. The size of the pouch 14 may depend on the size of the body 12. The pouch 14 may be made of the same material or different material as the body 12.” It is noted that the prior art of Hillard discloses the size of the slot and interior varies depending on the size of the apparatus. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 29, Hillard (Figures 1-6) teaches when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support (See fig. 4).  
 	It is noted that the prior art of Hillard is fully capable of performing the claim recitation of “when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support” depending on the weight of the hockey stick and/or the weight of the hockey stick.


	Regarding claim 30, Hillard (Figures 1-6) teaches when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support (See fig. 4).  
 	It is noted that the prior art of Hillard is fully capable of performing the claim recitation of “when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support” depending on the weight of the hockey stick and/or the weight of the hockey stick.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Sasko (5520386).

	Regarding claim 24, Pinkerton (Figures 1-7) teaches a skating balancing aid that inherently has a weight (though a specific value is not disclosed).  
 	Pinkerton does not teach the skating balancing aid weighs about 2 pounds.  
 	Sasko teaches the skating balancing aid weighs about 2 pounds (Col. 3, Lines 31-38).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the skating balancing aid weighs about 2 pounds as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Fell (5836841).

	Regarding claim 26, Pinkerton (Figures 1-7) teaches the skating balancing aid is comprised substantially of an elastomeric material (Col. 2, Lines 10-30), the elastomeric material has a Shore A hardness of about 80.  
 	It is noted that the prior art of Pinkerton discloses an elastomeric material that is rubber. Pinkerton (Col. 2, Lines 10-30) discloses: “In one of its forms the improved training device is or may be constituted of a block of rubber or other resilient material having on outer wall 13 of any desired configuration.” The shore A scale ranges from 0A to 100A where a ranges from 60A-100A (https://www.smooth-on.com/page/durometer-shore-hardness-scale/) (https://www.j-flex.com/how-is-rubber-hardness-measured-what-does-shore-hardness-mean/). If there is any doubt with the hardness of the rubber of Pinkerton, the prior art of Fell is also being used to teach “the elastomeric material has a Shore A hardness of about 80.”
 	Fell (Figures 1-7) teaches the elastomeric material has a Shore A hardness of about 80 (Col. 8, Lines 13-19).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the elastomeric material has a Shore A hardness of about 80 as taught by Fell as a means of making a hockey blade attachment from a resilient material when impacted will compress or distort followed by a substantial recovery of original dimension (Fell: Col. 8, Lines 13-19).

Claims 29-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Sasko (5520386).

	Regarding claim 29, Pinkerton (Figures 1-7) teaches the blade is received in the interior through the slot (17). 
 	Pinkerton does not each when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support.  
	Sasko teaches when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support (Col. 3, Lines 31-38).
 	It is noted Sasko teaches a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38) so that a weight that is heavier than the hockey stick will extend “upwardly without external support” as claimed.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).


	Regarding claim 30, Pinkerton (Figures 1-7) teaches the hockey stick, wherein the blade is received in the interior through the slot (17).
 	Pinkerton does not teach when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support.  
	Sasko teaches when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support (Col. 3, Lines 31-38).
 	It is noted Sasko teaches a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38) so that a weight that is heavier than the hokey stick will result in a stick that extends “upwardly without external support” as claimed.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the bottom surface is placed on a substantially horizontal surface the combination is balanced with a shaft of the hockey stick extending upwardly without external support as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).


	Regarding claim 31, Pinkerton (Figures 1-7) teaches a skating balancing aid comprising a disk (Col. 2, Lines 10-30) that inherently has a weight, and having (i) a bottom side (15) with a substantially planar continuous bottomAppl. No. 16/895,512 Response to Office Action of July 2, 2021 surface, (ii) a top side (14) with a substantially continuous topside, (iii) an annular vertical side (13) spanning between the top and bottom sides, and (iv) a slot (17) extending into an interior of the disk with the slot being located at least partially on the annular vertical side (13), extending across an intersection between the annular vertical side and the top side (14) and located at least partially on the top side (14), wherein the slot (17) is configured to receive a blade of a hockey stick into the interior therethrough with the blade being substantially enclosed in the interior.  
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “a skating balancing aid” and “configured to receive a blade of a hockey stick therethrough into the interior” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 	Pinkerton does not teach a disk weighing about 2 pounds.
 	Sasko teaches a disk weighing about 2 pounds (Col. 3, Lines 31-38).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with a disk weighing about 2 pounds as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).


	Regarding claim 32, the modified Pinkerton (Figures 1-7) teaches substantially comprising an elastomeric material (Col. 2, Lines 10-30).  


	Regarding claim 34, the modified Pinkerton (Figures 1-7) teaches the blade is received and substantially enclosed in the interior through the slot (17).  
	It is noted that the prior art of Pinkerton is fully capable of performing the claim recitations of “the blade is received in the interior through the slot” as Pinkerton discloses (Col. 3, Lines 31-36): “in the use of the device, the rubber block may be distorted by applying substantially tangential forces at opposite sides of the slot 17, such forces being applied manually, for the purpose of opening the slot 17 wide enough to slip the block over the shaft.” Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 35, the modified Pinkerton (Figures 1-7) teaches the blade is received in the interior through the slot (17). 
 	The modified Pinkerton does not teach when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support.
	Sasko teaches when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support (Col. 3, Lines 31-38).
 	It is noted Sasko teaches a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38) so that a weight that is heavier than the hockey stick will result in a stick that extends “upwardly without external support” as claimed.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Pinkerton with the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support as a means of providing a sports implement attachment weight having any desired weight (Sasko: Col. 3, Lines 31-38).

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Sasko, further in view of Fell (5836841).

	Regarding claim 33, the modified Pinkerton (Figures 1-7) teaches substantially comprising an elastomeric material (Col. 2, Lines 10-30), the elastomeric material has a Shore A hardness of about 80.  
	It is noted that the prior art of Pinkerton discloses an elastomeric material that is rubber. Pinkerton (Col. 2, Lines 10-30) discloses: “in one of its forms the improved training device is or may be constituted of a block of rubber or other resilient material having on outer wall 13 of any desired configuration.” The shore A scale ranges from 0A to 100A where a rubber ranges from 60A-100A (https://www.smooth-on.com/page/durometer-shore-hardness-scale/) (https://www.j-flex.com/how-is-rubber-hardness-measured-what-does-shore-hardness-mean/). If there is any doubt with the hardness of the rubber of Pinkerton, the prior art of Fell is also being used to teach “the elastomeric material has a Shore A hardness of about 80.”
 	Fell (Figures 1-7) teaches the elastomeric material has a Shore A hardness of about 80 (Col. 8, Lines 13-19).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Pinkerton with the elastomeric material has a Shore A hardness of about 80 as taught by Fell as a means of making a hockey blade attachment from a resilient material when impacted will compress or distort followed by a substantial recovery of original dimension (Fell: Col. 8, Lines 13-19).

Claim 22, 24, 31-35 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Hillard.

	Regarding claim 22, Hillard (Figures 1-6) teaches the slot (Fig. 4, Part No. 16) (Para. 0027) the slot extends across the annular vertical side and the top side.
 	Hillard does not teach the slot extends across an intersection between the annular vertical side and the top side and is located at least partially on the top side. 
	It is noted that the claim recitation of “the slot extends across an intersection between the annular vertical side and the top side and is located at least partially on the top side” is directed to the location of the claimed slot relative to the body of the apparatus. Th prior art of Hillard teaches a slot that extends along an annular vertical side of the apparatus. Changing the location of the slot of Hillard is a matter of mere design choice based on rearrangement of parts (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hillard with the slot extends across an intersection between the annular vertical side and the top side and is located at least partially on the top side as a means of changing the position of the slot of Hillard relative to the body of apparatus as a matter of mere design choice (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).


	Regarding claim 24, Hillard (Figures 1-6) teaches the skating balance aid inherently having a weight (though a specific value is not disclosed).
 	Hillard does not teach the skating balancing aid weighs about 2 pounds.  
	It is noted that the claim recitation of “the skating balancing aid weighs about 2 pounds” is directed to the weight of the claimed apparatus. The prior art of Hillard (Para. 0026) discloses: “The size of the pouch 14 may depend on the size of the body 12” so that the size (and weight) of the body can be changed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hillard with a disk weighing about 2 pounds as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 31, Hillard (Figures 1-6) teaches a skating balancing aid comprising a disk weighing (See Fig. 4) (Para. 0018, 0031) that inherently has a weight (though a specific weight is not disclosed) and having (i) a bottom side with a substantially planar continuous bottom surface (See Fig. 4), (ii) a top side with a substantially continuous topside (See Fig. 4), (iii) an annular vertical side spanning between the top and bottom sides (See Fig. 4), and (iv) a slot (Fig. 4, Part No. 16) (Para. 0027) extending into an interior of the disk with the slot being located at least partially on the annular vertical side, wherein the slot is configured to receive a blade of a hockey stick into the interior therethrough with the blade being substantially enclosed in the interior.  
	It is noted that the claim recitation of “the slot is configured to receive a blade of a hockey stick into the interior therethrough with the blade being substantially enclosed in the interior” is directed to the intended use of the claimed apparatus and does not structurally distinguish the claimed apparatus form the prior art of Hillard. It is noted the prior art of Hillard (Para. 0026) discloses: “in another embodiment, the pouch 14 may be just a cavity that is cut out of the body 12. The size of the pouch 14 may depend on the size of the body 12. The pouch 14 may be made of the same material or different material as the body 12.” It is noted that the prior art of Hillard discloses the size of the slot and interior varies depending on the size of the apparatus.
 	Hillard does not teach a disk weighing about 2 pounds, a slot extending across an intersection between the annular vertical side and the top side and located at least partially on the top side.
 	It is noted that the claim recitation of “a disk weighing about 2 pounds” is directed to the weight of the claimed apparatus. The prior art of Hillard (Para. 0026) discloses: “The size of the pouch 14 may depend on the size of the body 12” so that the size (and weight) of the body can be changed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hillard with a disk weighing about 2 pounds as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It is noted that the claim recitation of “a slot extending across an intersection between the annular vertical side and the top side and located at least partially on the top side” is directed to the location of the claimed slot relative to the body of the apparatus. Th prior art of Hillard teaches a slot that extends along an annular vertical side of the apparatus. Changing the location of the slot of Hillard is a matter of mere design choice based on rearrangement of parts (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hillard with a slot extending across an intersection between the annular vertical side and the top side and located at least partially on the top side as a means of changing the position of the slot of Hillard relative to the body of apparatus as a matter of mere design choice (See: In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).


	Regarding claim 32, the modified Hillard (Figures 1-6) teaches substantially comprising an elastomeric material (Para. 0027).  


	Regarding claim 33, the modified Hillard (Figures 1-6) teaches the elastomeric material has a Shore A hardness of about 80 (Para. 0027).  
	It is noted that the prior art of Hillard discloses an elastomeric material that is rubber (Hillard: Para. 0027). The shore A scale ranges from 0A to 100A where a rubber ranges from 60A-100A (https://www.smooth-on.com/page/durometer-shore-hardness-scale/) (https://www.j-flex.com/how-is-rubber-hardness-measured-what-does-shore-hardness-mean/).


	Regarding claim 34, the modified Hillard (Figures 1-6) teaches the blade is received and substantially enclosed in the interior through the slot (See fig. 4).  
	It is noted that the prior art of Hillard is fully capable of performing the claim recitations of “the blade is received and substantially enclosed in the interior through the slot” depending on the size of the blade and the size of circular disk of Hillard. Hillard (Para. 0026) discloses: “in another embodiment, the pouch 14 may be just a cavity that is cut out of the body 12. The size of the pouch 14 may depend on the size of the body 12. The pouch 14 may be made of the same material or different material as the body 12.” It is noted that the prior art of Hillard discloses the size of the slot and interior varies depending on the size of the apparatus. Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).  


	Regarding claim 35, the modified Hillard (Figures 1-6) teaches when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support (See Fig. 4).
	It is noted that the prior art of Hillard is fully capable of performing the claim recitation of “when the bottom surface is placed on a substantially horizontal surface the combination is self supporting with a shaft of the hockey stick extending upwardly without external support” depending on the weight of the hockey stick and/or the weight of the hockey stick.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Pinkerton does not teach the recitation in claims 21 and 31 of a bottom side with a “substantially planar continuous bottom surface,” it is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.” The prior art of Pinkerton discloses a circular bottom side with a substantially planar continuous bottom surface.

 	Regarding applicant’s argument that the prior art of Pinkerton does not teach the recitation in claims 21 and 31 of the blade “substantially enclosed in the interior,” it is noted that it is noted that applicant’s specification discloses: “the terms "generally" and "substantially," as used in this specification and appended claims, mean mostly, or for the most part.” It is noted that hockey sticks and blades are of different sizes (for example mini hockey sticks for kids) and the prior art is fully capable of substantially enclosing a hockey stick blade in the interior. 

 	Regarding applicant’s argument that the claims require a combination of a hockey stick and a circular disk, it is noted that hickey sticks of different sizes are known in the art (for example mini hockey sticks for kids) and therefore the prior art of record is fully capable of substantially enclosing a hockey stick blade in the interior as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711